[

QuickLinks

]



--------------------------------------------------------------------------------



Exhibit 10.2

 

AMERISOURCEBERGEN CORPORATION

2001 RESTRICTED STOCK PLAN

(Effective September 11, 2001)

 

1.          PURPOSE



           The purpose of the Plan is to provide members of the Board of
Directors of AmerisourceBergen Corporation (the "Company") who are not employees
of the Company or its subsidiaries with grants of restricted stock. The Company
believes that the Plan will encourage the participants to contribute materially
to the growth of the Company, thereby benefiting the Company's shareholders, and
will align the economic interests of the participants with those of the
shareholders.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

2.           DEFINITIONS

             (a)      "Award" means an award of Restricted Stock granted under
the Plan.



             (b)      "Board" means the Board of Directors of the Company.



             (c)      "Change of Control." A "Change of Control" shall be deemed
to have occurred if:



(i)     Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes a "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 35% of the voting power of the then outstanding
securities of the Company, and such person owns more aggregate voting power of
the Company's then outstanding securities entitled to vote generally in the
election of directors than any other person;

(ii)     The shareholders of the Company approve (or, if shareholder approval is
not required, the Board approves) an agreement providing for (x) the merger or
consolidation of the Company with another corporation where the shareholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to 50% or more of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (y) the sale or other disposition of all or
substantially all of the assets of the Company, or (z) a liquidation or
dissolution of the Company; or

(iii)     After the date this Plan is approved by the shareholders of the
Company, directors are elected such that a majority of the members of the Board
shall have been members of the Board for less than two years, unless the
election or nomination for election of each new director who was not a director
at the beginning of such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.



             (d)      "Code" means the Internal Revenue Code of 1986, as
amended.



             (e)      "Committee" means the Compensation and Succession Planning
Committee of the Board, or such other committee of the Board as may be
designated by the Board for the purpose of administering the Plan from time to
time.



             (f)      "Company" means AmerisourceBergen Corporation, a Delaware
corporation, including any successor thereto by merger, consolidation,
acquisition of all or substantially all the assets thereof, or otherwise.



             (g)      "Date of Grant" means the date as of which an Award is
granted.



             (h)      "Effective Date" means September 11, 2001.



             (i)      "Election" means a written election on a form provided by
the CommitteeSecretary of the Company, filed with the CommitteeSecretary of the
Company in accordance with Paragraph 8, pursuant to which a Grantee:



(i)     Elects, within the time or times specified in Paragraph 8, to defer the
distribution date of Restricted Stock; and



(ii)     Designates the distribution date of Restricted Stock.



             (j)      "Eligible Director" means a member of the Board who is not
an employee or of the Company or any Subsidiary of the Company.



             (k)      "Fair Market Value."



(i)     If Shares are publicly traded, then the Fair Market Value per Share
shall be determined as follows: (x) if the principal trading market for the
Shares is a national securities exchange or the Nasdaq National Market, the last
reported sale price thereof on the latest date preceding the relevant date upon
which a sale was reported, or (y) if the Shares are not principally traded on
such exchange or market, the mean between the last reported "bid" and "asked"
prices of Shares on the latest date preceding relevant date upon which a sale
was reported, as reported on Nasdaq or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable and as the Committee determines.



(ii)     If the Company Stock is not publicly traded or, if publicly traded, is
not subject to reported transactions or "bid" or "asked" quotations as set forth
above, the Fair Market Value per share shall be as determined by the Committee.



             (l)      "Grantee" means an Eligible Director who is granted an
Award.



             (m)      "Plan" means the AmeriSourceBergen Corporation 2001
Restricted Stock Plan, as set forth herein, and as amended from time to time.



             (n)      "Restricted Stock" means Shares subject to the
restrictions imposed pursuant to Paragraph 7(d) of the Plan and the Award.



             (o)      "Rule 16b-3" means Rule 16b-3 promulgated under the 1934
Act, as in effect from time to time.



             (p)      "Share" or "Shares" means a share or shares of the
Company's common stock.



             (q)      "Subsidiary" means a corporation that, at the time in
question, is a subsidiary corporation of the Company within the meaning of
section 424(f) of the Code.



             (r)      "Vesting Period" means the three-year period measured from
the Date of Grant; provided that the Committee may, in its sole discretion,
accelerate the vesting of any Award in connection with the termination of
service of an Eligible Director to reflect the pro-rata portion of the Vesting
Period completed through the effective date of such termination of service; and
provided further, that the Vesting Period shall end and all Awards shall be
fully vested and nonforfeitable upon a Change of Control.



             (s)      "1933 Act" means the Securities Act of 1933, as amended.



             (t)      "1934 Act" means the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

3.           RIGHTS TO BE GRANTED



              Rights that may be granted under the Plan are rights to Restricted
Stock, which give the Grantee ownership rights in the Shares subject to the
Award, subject to a substantial risk of forfeiture, as set forth in Paragraph 7.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

4.           SHARES SUBJECT TO THE PLAN



             (a)      The Shares issued under the Plan may, at the Company's
option, be either Shares held in treasury or Shares originally issued for such
purpose. Not more than [INSERT NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE
PLAN]Fifty Thousand Shares in the aggregate may be issued under the Plan.



             (b)      If Restricted Stock is forfeited pursuant to the terms of
an Award, other Awards with respect to such Shares may be granted.

 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

5.           ADMINISTRATION OF THE PLAN



             (a)      Administration. The Plan shall be administered by the
Committee.



             (b)      Right of Committee to Interpret the Plan. The Committee
shall have the authority to interpret the Plan's provisions, prescribe, amend
and rescind rules and regulations for the Plan, and make all other
determinations necessary or advisable for the administration of the Plan. The
determination of the Committee in all matters as stated above shall be
conclusive.



             (c)      Meetings. The Committee shall hold meetings at such times
and places as it may determine. Acts approved at a meeting by a majority of the
members of the Committee or acts approved in writing by the unanimous consent of
the members of the Committee shall be the valid acts of the Committee.



             (d)      Exculpation. No member of the Committee shall be
personally liable for monetary damages for any action taken or any failure to
take any action in connection with the administration of the Plan or the
granting of Awards thereunder unless (i) the member of the Committee has
breached or failed to perform the duties of his office, and (ii) the breach or
failure to perform constitutes self-dealing, willful misconduct or recklessness;
provided, however, that the provisions of this Paragraph 5(d) shall not apply to
the responsibility or liability of a member of the Committee pursuant to any
criminal statute.



             (e)      Indemnification. Service on the Committee shall constitute
service as a member of the Board. Each member of the Committee shall be entitled
without further act on his part to indemnity from the Company to the fullest
extent provided by applicable law and the Company's Articles of Incorporation
and By-laws in connection with or arising out of any action, suit or proceeding
with respect to the administration of the Plan or the granting of Awards
thereunder in which he may be involved by reason of his being or having been a
member of the Committee, whether or not he continues to be such member of the
Committee at the time of the action, suit or proceeding.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

6.           ELIGIBILITY



             Awards may be granted only to Eligible Directors. No Awards shall
be granted to an individual who is not an Eligible Director of the Company or a
Subsidiary of the Company.



 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

7.           RESTRICTED STOCK AWARDS



             The terms and conditions of Awards shall be set forth in writing as
determined from time to time by the Committee, consistent, however, with the
following:



             (a)      Grants. Subject to the express terms and conditions set
forth in the Plan, Awards shall be granted as follows:



(i)     Each individual who is an Eligible Director on the Effective Date shall
be granted an Award of Restricted Stock for Shares having a Fair Market Value of
$50,000. The number of Shares subject to the Award shall be determined as the
quotient of (x) $50,000 divided by (y) the Fair Market Value per Share, rounded
to the nearest whole Share.



(ii)     Each individual who first becomes a Director after the Effective Date,
and, on the date such individual becomes a Director, such individual is an
Eligible Director on such date shall be granted an Award of Restricted Stock for
Shares having a Fair Market Value of $50,000. The number of Shares subject to
the Award shall be determined as the quotient of (x) $50,000 divided by (y) the
Fair Market Value per Share, rounded to the nearest whole Share.



(iii)     An Eligible Director may elect to forego 50% or more of the annual
retainer compensation payable to the Eligible Director for the period extending
from February 1 to the next succeeding January 31; provided that in the case of
the period beginning on the Effective Date and ending January 31, 2002, an
Eligible Director may elect to forego 50% or more of the retainer compensation
payable for such short period; and provided further, that an individual who
first becomes an Eligible Director after the Effective Date may elect to forego
50% or more of the retainer compensation payable to such Eligible Director for
the period beginning on the date such Eligible Director becomes a Director and
ending the next succeeding January 31. An Eligible Director who elects to forego
50% or more of the retainer compensation as described in this Paragraph
7(a)(iii) will receive an Award of Restricted Stock for Shares having a Fair
Market Value of 125% of the amount of the foregone retainer compensation. The
number of Shares subject to the Award shall be determined as the quotient of (x)
125% of the amount of the foregone retainer compensation divided by (y) the Fair
Market Value per Share on the effective date of the election. The Committee
shall make uniform and nondiscriminatory rules regarding the timing of elections
and the relevant dates for determination of Fair Market Value. In general,
Restricted Stock Awards granted pursuant to Paragraph 7(a)(iii) will be treated
as granted in advance on or about the date of the Annual Meeting of
Stockholders.



             (b)      No Cash Payment Required. Except as otherwise provided in
Paragraph 7(a), no cash or other consideration shall be required to be paid by
the Grantee in exchange for an Award.



             (c)      Awards and Agreements. A certificate shall be issued to
each Grantee in respect of Shares subject to an Award. Such certificate shall be
registered in the name of the Grantee and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award.
The certificate evidencing such Restricted Stock shall be held by the Company
until all restrictions on such Restricted Stock have lapsed.



             (d)      Restrictions on Restricted Stock. Unless provided
otherwise by the terms of an Award, the Grantee shall not be permitted to sell,
transfer, pledge or assign Restricted Stock awarded under the Plan during the
Vesting Period.



             (e)      Lapse of Restrictions. Except as otherwise provided in
Paragraph 12, the restrictions with respect to Restricted Stock subject to an
Award shall lapse at the end of a Vesting Period; provided, however, that the
Eligible Director continues in service through the last day of the Vesting
Period. Notwithstanding the preceding, the Committee may, in its sole
discretion, waive remaining restrictions on Restricted Stock to reflect the
pro-rata portion of the Vesting Period completed through the effective date of
termination of service in the case of an Eligible Director whose service as a
director terminates before the last day of the Vesting Period.



             (f)      Forfeiture. Except as otherwise provided by the Committee
in its sole discretion pursuant to Paragraph 7(e), if a Grantee's service as a
director terminates during a Vesting Period, all Restricted Stock shall be
forfeited by the Grantee and deemed canceled by the Company.



             (g)      Rights of the Grantee. Grantees may have such rights with
respect to Shares subject to an Award as may be determined by the Committee and
set forth in the Award, including the right to vote such Shares, and the right
to receive dividends paid with respect to such Shares; provided, however, that
dividends shall be held in escrow and subject to forfeiture in accordance with
Paragraph 9.



             (h)      Delivery of Shares. Except as otherwise provided in
Paragraph 8, when the Vesting Period has expired, the Company shall deliver to
the Grantee (or the person to whom ownership rights may have passed by will or
the laws of descent and distribution) a certificate for the number of Shares for
which restrictions have lapsed. The right to payment of any fractional Shares
that may have accrued shall be satisfied in cash, measured by the product of the
fractional amount times the fair market value of a Share at the time the
applicable restrictions lapse, as determined by the Committee.



 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

8.           DEFERRAL ELECTIONS



             A Grantee may elect to defer the receipt of Restricted Stock as to
which restrictions have lapsed as provided by the Committee in the Award,
consistent, however, with the following:



             (a)      Deferral Election.



(i)     Election. Each Grantee shall have the right to defer the receipt of all
or any portion of the Restricted Stock (and dividends credited during the
Vesting Period with respect to such Restricted Stock) as to which the Award
provides for the potential lapse of applicable restrictions by filing an
Election to defer the receipt of such Restricted Stock on a form provided by the
Secretary of the CompanyCommittee for this purpose.



(ii)     Deadline for Deferral Election. No Election to defer the receipt of
Restricted Stock as to which the Award provides for the potential lapse of
applicable restrictions shall be effective unless it is filed with the Secretary
of the CompanyCommittee on or before the last day of the calendar year ending
more than one year before the first day of the calendar year in which the
applicable restrictions may lapse.



             (b)      Effect of Failure of Restrictions on Shares to Lapse. An
Election shall be null and void if the restrictions on Restricted Stock do not
lapse before the distribution date for such Restricted Stock identified in such
Election by reason of the failure to satisfy any condition precedent to the
lapse of the restrictions.



             (c)      Deferral Period. All Restricted Stock that is subject to
an Election shall be delivered to the Grantee (or the person to whom ownership
rights may have passed by will or the laws of descent and distribution) without
any legend or restrictions (except those that may be imposed by the Committee,
in its sole judgment, under Paragraph 10(a)), on the distribution date for such
Restricted Stock designated by the Grantee on the Election. The distribution
date may vary with each separate Election. The Committee may establish uniform
and nondiscriminatory rules for the permitted duration of the deferral period
and terms of any Election.



             (d)      Status of Deferred Shares. A Grantee's right to delivery
of Shares subject to an Election under this Paragraph 8 shall at all times
represent the general obligation of the Company. The Grantee shall be a general
creditor of the Company with respect to this obligation, and shall not have a
secured or preferred position with respect to such obligation. Nothing contained
in the Plan or an Award shall be deemed to create an escrow, trust, custodial
account or fiduciary relationship of any kind. Nothing contained in the Plan or
an Award shall be construed to eliminate any priority or preferred position of a
Grantee in a bankruptcy matter with respect to claims for wages.



             (e)      Non-Assignability, Etc. The right of a Grantee to receive
Shares subject to an Election under this Paragraph 8 shall not be subject in any
manner to attachment or other legal process for the debts of such Grantee; and
no right to receive Shares hereunder shall be subject to anticipation,
alienation, sale, transfer, assignment or encumbrance.



 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

9.           DIVIDENDS



             During the Vesting Period applicable to an Award, any dividends
paid on the Shares subject to such Award shall accrue, but shall be held in
escrow by the Company until the expiration of the Vesting Period. The accrued
dividends shall be paid to the Grantee at the same time that Share certificates
are delivered in accordance with Paragraph 7(h); provided that all or a portion
of such dividends shall be forfeited in the same proportion as Shares are
forfeited, in accordance with Paragraph 7(e). Upon a Change of Control before
the expiration of the Vesting Period, the accrued dividends shall be paid to the
Grantee in full.



 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

10.           SECURITIES LAWS; TAXES



             (a)     Securities Laws. The Committee shall have the power to make
each grant of Awards under the Plan subject to such conditions as it deems
necessary or appropriate to comply with the then-existing requirements of the
1933 Act and the 1934 Act, including Rule 16b-3. Such conditions may include the
delivery by the Grantee of an investment representation to the Company in
connection with the lapse of restrictions and forfeiture provisions on Shares
subject to an Award, or the execution of an agreement by the Grantee to refrain
from selling or otherwise disposing of the Shares acquired for a specified
period of time or on specified terms.



             (b)     Payment of Tax Liabilities. In connection with the grant of
any Award or the lapse of restrictions and forfeiture provisions under any
Award, the Company shall have the right to (i) require the Grantee to remit to
the Company an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the delivery or transfer of any
certificate or certificates for Shares subject to such Award, or (ii) take any
action whatever that it deems necessary to protect its interests with respect to
tax liabilities. The Company shall not be obligated to make any delivery or
transfer of Shares untilthe Grantee has complied, to the Company's satisfaction,
with any withholding requirement, or until the Company has been indemnified to
its satisfaction for any applicable tax, charge or assessment.



 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

11.           CHANGES IN CAPITALIZATION



             The aggregate number of Shares and class of Shares as to which
Awards may be granted and the number of Shares covered by each outstanding Award
shall be appropriately adjusted in the event of a stock dividend, stock split,
recapitalization or other change in the number or class of issued and
outstanding equity securities of the Company resulting from a subdivision or
consolidation of the Shares and/or other outstanding equity security or a
recapitalization or other capital adjustment (not including the issuance of
Shares and/or other outstanding equity securities on the conversion of other
securities of the Company which are convertible into Shares and/or other
outstanding equity securities) affecting the Shares which is effected without
receipt of consideration by the Company. The Committee shall have authority to
determine the adjustments to be made under this Paragraph 11 and any such
determination by the Committee shall be final, binding and conclusive.



 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

12.           CHANGE OF CONTROL



             Upon a Change of Control, any restrictions with respect to
Restricted Stock (other than Restricted Stock that has previously been
forfeited) shall lapse in full.



 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

13.           AMENDMENT AND TERMINATION



             The Plan may be terminated by the Board at any time. The Plan may
be amended by the Board or the Committee at any time, subject to shareholder
approval, if required by applicable securities or tax laws. No Award shall be
affected by any such termination or amendment without the written consent of the
Grantee.



 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

14.           EFFECTIVE DATE



             The effective date of the Plan is September 11, 2001.



 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

15.           GOVERNING LAW



             The Plan and all determinations made and actions taken pursuant to
the Plan shall be governed in accordance with Pennsylvania law.

 

   

As adopted by the Board of Directors effective as of September 11, 2001.

                   

Dated:

02/27/02

   

/s/William D. Sprague









 

 



--------------------------------------------------------------------------------





QuickLinks

     

1. 

Purpose.

2. 

Definitions.

3.

Rights to be Granted.

4.

Shares Subject to the Plan.

5.

Administration of the Plan.

(a)

Administration

(b)

Right of Committee to Interpret the Plan

(c)

Meetings

(d)

Exculpation

(e)

Indemnification

6.

Eligibility.

7.

Restricted Stock Awards.

(a) Grants

(b)

No Cash Payment Required (c) Awards and Agreements

(d)

Restrictions on Restricted Stock (e) Lapse of Restrictions

(f)

Forfeiture (g) Rights of the Grantee

(h)

Delivery of Shares

8.

Deferral Elections.

(a) Deferral Election (b) Effect of Failure of Restrictions on Shares to Lapse
(c) Deferral Period (d) Status of Deferred Shares (e) Non-Assignability, Etc.

9.

Dividends.

10.

Securities Laws; Taxes.

(a) Securities Law

(b)

Payment of Tax Liabilities

11.

Changes in Capitalization.

12.

Change in Control.

13.

Amendment and Termination.

14.

Effective Date.

15.

Governing Law.

 



--------------------------------------------------------------------------------



